Citation Nr: 1026547	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-36 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1966 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The Board notes that during the appeal process the 
claims folder has been transferred to several ROs and is 
currently under the jurisdiction of Muskogee, Oklahoma.  
 
In September 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

This case was previously before the Board in August 2007, when 
the Board found that the appellant had not withdrawn claims of 
entitlement to service connection for PTSD and a left shoulder 
disability, and remanded the claims for further development.  For 
the reasons discussed below, the Board finds that the claims must 
be remanded for compliance with the August 2007 Remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As noted in the August 2007 Board Remand, the appellant raised 
the issues of entitlement to service connection for a liver 
disability and for total disability based on individual 
unemployability (TDIU) in his October 2005 substantive appeal.  
There is no indication in the record that these claims have been 
adjudicated, therefore, they are again referred for appropriate 
action.  The appellant also raised a claim for entitlement to 
service connection for a bilateral knee disability in a June 2005 
letter.  
 
The issues of entitlement to TDIU, and entitlement to 
service connection for a liver disability and a bilateral 
knee disability have been raised by the record but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


REMAND

The Board finds that the AOJ has not substantially complied with 
the mandates of the August 2007 remand.  See Dyment v. West, 13 
Vet. App. 141 (1999) (noting that a remand is not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).  Consequently, the Board must 
again remand this case.

The August 2007 Board Remand instructed the AOJ to schedule the 
appellant for a VA psychiatric examination to identify all 
current psychiatric disabilities, to include PTSD, and to 
determine whether a current psychiatric disorder is etiologically 
related to service.  The appellant was seen for a psychiatric VA 
examination in April 2010.  The VA examiner found the appellant 
did not have a diagnosis of PTSD within the DSM-IV criteria, and 
that the appellant had diagnoses of panic disorder without 
agoraphobia and major depressive disorder.  The VA examiner noted 
that the appellant's major depressive disorder is diagnosed as 
secondary to the panic disorder.  However, the VA examiner did 
not indicate whether the appellant's panic disorder and/or major 
depressive disorder are related to service.  Therefore, the Board 
finds that there has not been substantial compliance with the 
August 2007 Remand, and the claim must be remanded for another VA 
opinion to determine whether any of the appellant's psychiatric 
disorders is etiologically related to service.    

The August 2007 Remand also instructed the AOJ to provide 
corrective notice if it was deemed that the appellant was 
claiming PTSD based on personal assault under the provisions of 
38 C.F.R. § 3.304(f)(4) (2009).  The appellant was sent a January 
2008 VCAA letter without information specific to claims for PTSD 
based on personal assault.  Corrective notice was mailed in 
August 2009 and October 2009.  However, both letters were 
returned as undeliverable.  Therefore, an additional attempt 
should be made to send corrective notice concerning the 
appellant's claim for PTSD based on personal assault to the most 
recent address of record.

The appellant has consistently claimed that his left shoulder was 
injured in basic training and that he received treatment for his 
shoulder at Camp Zama, Japan, and had an operation on his 
shoulder at the hospital at Fort Lewis, Washington.  See November 
1997 Stressor statement.  The claims folder contains the 
appellant's entrance examination report, discharge examination 
report, reports of medical history and a January 1972 service 
treatment record.  The June 1972 discharge examination report 
indicates that there were "no medical records."  Thus, it 
appears that the appellant's service treatment records are 
incomplete.  

The appellant's service personnel records indicate that the 
appellant had an assignment limitation of "no lifting or heavy 
work requiring the use of his left arm."  The records also 
reflect that the appellant had a shrapnel wound in the chest in 
January 1968.  A Record of Assignments list indicates the 
appellant was a patient at the hospital at Camp Zama, Japan, in 
May 1967.  A November 1969 letter to an officer indicates the 
appellant was hospitalized in Fort Lewis, Washington, between 
January 1968 and June 1968.  A June 1968 Record of Proceedings 
Under Article 15 indicates the appellant absented himself without 
authorization from Madigan General Hospital in Tacoma, 
Washington, in May 1968.  Therefore, the appellant's service 
personnel records indicate he was treated at Madigan General 
Hospital at Fort Lewis, Washington and Camp Zama, Japan.  The 
hospital treatment is consistent with his November 1997 stressor 
statement.  Additionally, the fact that he was restricted from 
lifting of heavy work requiring the use of his left arm, 
indicates the appellant may have had a left shoulder injury.  As 
the appellant's service treatment records are incomplete, a 
request should be made for records concerning the appellant from 
the Fort Lewis and Camp Zama hospitals to determine whether the 
appellant was treated for a left shoulder injury.  

An April 2010 VA examiner found that it was less likely as not 
that the left shoulder condition is related to military service 
because there was no evidence of treatment for a left shoulder 
problem in his service treatment records.  Therefore, if hospital 
records indicate the appellant was treated for a left shoulder 
injury, a new VA opinion should be requested to determine whether 
the left shoulder condition is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Issue a VCAA notice letter, to the 
Veteran's most recent address of record, for 
the issue of entitlement to service 
connection for a psychiatric disability, to 
include PTSD.  Notice should be provided 
concerning claims for PTSD based on personal 
assault per 38 C.F.R. § 3.304(f)(4) (2009).

2.  Contact the NPRC, any relevant agency, or 
each hospital directly, and request all 
reports of treatment of the Veteran at 
Madigan General Hospital at Fort Lewis, 
Washington, from January 1968 to May 1968, 
and at the Hospital at Camp Zama, Japan, from 
May 1967.  If no records are available, the 
claims folder must indicate this fact.  All 
efforts to obtain these records must be 
documented in the claims folder.

3.  If additional service treatment records 
are obtained that indicate the appellant had 
a left shoulder injury in service, an 
additional VA opinion should be requested to 
determine whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not, (i.e., probability 
of approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the appellant's left shoulder 
condition is causally related to service.

The claims folder must be made available to 
the examiner for review in connection with 
the examination, including a complete copy of 
this remand.  The examiner is asked to 
indicate that he or she has reviewed the 
claims folder.   The medical basis of the 
examiner's opinion should be fully explained 
with reference to pertinent evidence in the 
record.  If an opinion cannot be provided 
without resorting to speculation, please 
indicate this in the report.  All opinions 
expressed by the examiner must be accompanied 
by a complete rationale.  

4.  Obtain a VA opinion to determine whether 
it is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not, (i.e., probability of approximately 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
appellant's currently diagnosed panic 
disorder and/or major depressive disorder had 
their onset during service or are in any 
other way causally related to service.  

The claims folder must be made available to 
the examiner for review in connection with 
the examination, including a complete copy of 
this remand.  The examiner is asked to 
indicate that he or she has reviewed the 
claims folder.   The medical basis of the 
examiner's opinion should be fully explained 
with reference to pertinent evidence in the 
record.  If an opinion cannot be provided 
without resorting to speculation, please 
indicate this in the report.  All opinions 
expressed by the examiner must be accompanied 
by a complete rationale.  

5.  Thereafter, readjudicate the issues on 
appeal of entitlement to service connection 
for an acquired psychiatric disability, to 
include PTSD, and entitlement to service 
connection for a left shoulder disability.  
If any benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 

